Title: From Benjamin Franklin to William Hodgson, 30 January 1781
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir
Passy Jan 30. 81.
I recd your Favour of the 9th. Inst. I am convinc’d of the Reasonableness of your Remarks, and leave the Disposition of the Money entirely to your Discretion. As I had formerly written to Mr Digges on the same Subject, and on the Stoppage of our Correspondence wrote to you, I wish it may be convenient to you to see him, so as that you may not be both doing the same thing unknown to each other. I will immediately order an Additional Sum into your Hands, as I hear the Prisoners are encreas’d. With many Thanks & Blessings. I am, Dear Sir, Y. m. o. & m. h. S.
Mr. Hodgson
